Title: Abigail Adams Smith to John Quincy Adams, 10 June 1787
From: Smith, Abigail Adams
To: Adams, John Quincy


        
          London june 10th 1787—
        
        my Conscience really reprimands me for having so long omitted writing my Dear Brother, for several months past I must plead in excuse the want of Health, in December last we made an excursion to Bath and by going to Balls or Concerts every night for One week I cought such a Cold—as Confined me for a long time, and indeed I did not wholy recover till April. Mamma has already informed you of the new relationship which commenced on the Second of April—and I have now the pleasure to assure you that your Nephew is a fine Boy and grows Surprisingly— But I allmost fear too fast for his Mamma to retain her strength— I have been troubled for this Month past with tooth ack ague—and fever—and a long ectaera of ills too tedious to particularize I only mention them as an appology for my too long Silence— I am at present I hope recovering—from them all—and shall not fail of writing as often as opportunities may present—
        I have the pleasure to acknowledge the receipt of yours of Jany and Febuary. I cannot but regret that you so very decidedly judge that whatever you write must be uninteresting—from that want of variety which you Suppose essentialy necessary to render a detail interesting however as I have been so very deficient myself I cannot in reason—Complain of you— I do not doubt of your dispasition to perform all the Duties which you consider yourself called upon to act in and I have had too many and pleasing proofs of your attention—to doubt of your dispasition to Confer favours upon your friends, when they may not be incompatiable with your Studies or more important avocations
        the reasons you have given for passing the vacation at Cambridge are Sufficient in my mind— I had no doubt but your motives were good—before I knew them so particularly, I am very much in favour of peoples parsueing those plans which appear to themselvs the most advantageous or as the most probable means of promoting their own pleasure, but you will very rarely find those, who consider themselvs entitled to judge of our actions—disposed to be pleased with our Conduct unless—it exactly coincides with their wishes— and they will stigmatize with the Character of eccentricity—those who from the best motives dissent from them in jugement opinion or Conduct—
        from the Characters you have drawn of the Two Ladies I can easily discern which is the most amiable, and which is the greatest favourite—with you—however we may be amused and entertained with that satirical tallent which you represent the former to possess. we are all of us I beleive too Conscious of some imperfections—in ourselvs—not to fear the Lash of satire— I have often admired this tallent—but have allways feard it and you know—Love casteth out fear— I am rather inclined to beleive that most People are inspired with fear for such a character more than Love—
        Mamma and myself have been quite alone for this forght night past Pappa was obliged to make a journey to Holland upon Business—and Mr Smith has been absent six weeks on his journey to Lisbon. I heard from him on the 22d of May att Bayonne rapidly advanceing on his Tour. I suppose he will be absent two or three Months Longer— Congress acted with their Usual Wisdom in Commanding Mr S. to undertake this journey—attended with such an expence as it necessarily must be—only to deliver a Letter—of acknowledgements to the Queen of Portugall—for her having ordered her fleet to protect American Ships—and to inquire after the Treaty—it appears to me that this respectable Body are deficient in Common Sence—in judgment they most assureedly are— when there are two ways of doing things—they seem invariably to take the wrong— I think they want some Wise Heads to direct their Counsells—
        there has lately taken place an Event here which has made some Noise. Mr Rucker was you know an agent from Mr Morris’s house appointed to reside here to answer Mr Morris’s Bills. Mr M—— sent His tobacco to France where it was sold, and le Couton was his Banker there, by the last Ships and the April packett there came Bills drawn by Mr Morris to the Amount of 98 thousand pounds which have been noted for non payment. Mr Rucker received to the amount of £15 thousand which he had not the means to answer and early in the Month of May took himself off— where he is gone is yet uncertain—some suppose to America—others to Germany—there to Continue till the affairs blows over— the Board of Treasury had bought Mr Morris’s Bills to pay the june Interest in Holland and when they arrived here they could not be paid— the time was too short to send to America and had the Interest failed of Being paid in Holland the Credit of the U States must have fallen. from matters standing thus your father was obliged to Open a new loan in Holland and the money Lenders insisted upon his going over to sign the Bonds—which obliged him to sett of at two days Notice he took Mr Cutting with him as a Companion—and last Evening they returnd the disturbences which exist at present in that Country, render it not a very pleasant residence, at this time
        You have doubtless heard much of the Coldness that has subsisted for the last year between the King and the Prince of Wales—you are also I suppose acquainted with the Measures taken by the Prince this time last year—such I mean as giving up his Household appropriating a Certain sum to the payment of his Debts—and Living upon 10 thousand a year quite in the Stile of a private Gentleman, the last Sessions Alderman Newnham was going to bring forward a Motion to Sollicit an addition to the Prince’s income—but this was much objected to and by some means or other it brought on a reconciliation between the Sovereign and the Heir appearant, the former Calls upon his faithfull Commons to pay his debts and Grants him ten thousand in addition to his former Income. all this has made much Subject for Conversation of Late, and great rejoiceings were anticipated upon the Birth day— But the week before last the Prince was seized with a violent fever—for which on the Last Sunday he was let Blood for the Seventh time—and has been extreemely ill— on Thursday last his Phisicien pronounced him out of danger—but he Continues very Low—
        Horn Took has Published a Letter to a friend—in which he asserts that the Prince is Married to Mrs Fitzherbert—that although it is Contrary to some acts of Parliament yet it is not Contrary to Law—that he had a right to Marry a Subject and that it must be Considered a happy Marriage and a fortunate one for the Country—that Mrs F. can be considered in no other light than as her Royall Highness the Princess of Wales—
        Madam de Poligniac you know I suppose—has been dismissed from the Government of the Royall offspring—the Cause Why; is Said to be from a difference in opinion to the Queen who ordered to the Duke of Normandy a portion of physic which had not been prescribed by his Physicien, and Madame de P—— refused to administer it upon which a dispute arrose—the King Comeing into the room when the Subject was in debate decided upon it against the Queen—but Madam de P—— was dismissed— She has lately arrived in this Country and is now att Bath accompanied by her favourite the Count d’—— who still Continues at this Court— thus you see, that from trivial causes great Events arrise
        Mamma has sent you by Callihan—your friend Murrys Publication—addressed to your father, he called upon us yesterday and looks in Better Health than I have seen him for a long time I think he neglects his own advantage by staying from America— in Short there appears to me some facinating power which holds some of our Young Men here—they had rather Live in Europe unknowing and unknown than to return to their own Country where they might be Loved and respected, to me it appears astenishingly Strange— they are not of the ambitious Mind of him who prefered being the first Man in the Village to the Second at Rome—
        I suppose Mamma has informed you of Pappas having written to Congress requesting his recall— he is Now I beleive in earnest—and wishes to return, although I beleive he will do more good in America than he can possibly do here—yet I Confess the Idea of his returning gives me pain— you my Brother know, from what Cause it arrises—and will feel it with me—it springs from a scource which we know aught not to exist—
        july 16th 1787—
        Barnard Davis and Scot have arrived and not a Singe line from either of my Brothers we have been a little anxious upon the Subject Aunt Cranch in her Letter to Mamma mentions my Brother Thomas as being Well and of yourself that your Health was suffering from your neglect of exercise Why my Brother will you trifle with this inestimable blessing—your Health! when once you are deprived of it—it is not easily regained and without it you Can enjoy no other,—but no body mentioned our Brother Charles—which has made us fear that he was sick—or that this silence respecting him was to Conceal some misfortune or other, the imagination ever fertile in invention has furnished us with this supposition—but I will Still hope that it was otherwise
        Your Father and Mother propose setting out this week upon an excursion into the County of Devonshire—and propose being absent three weeks or a Month—and they have persuaded me to Accompany them during the Absence of Mr Smith I hope we shall have an agreeable Tour but I shall not be disappointed if we do not—
        Barnard and Scot are to Sail before our proposed return—so that my time is now wholy employed in writting my friends who have been too long unattended to—
        I Suppose that at this time you are very busy in prepareing for Commencement—which if I am not mistaken takes place within a few days— Mr Cranch informd Your father that you were to Speak the English Oration, I hope you will Send it to me by the first opportunity—do not forget how interested we feel in every thing that respects your rising fame. before Mamma received her own Letters by the late Ship—she received a Letter from Mr John Cranch Containing a very agreeable Account of Mr JQA’s—quarterly performance which had been sent to him by Miss Betsy Palmer of which, no mention was made in any Letters to this family from Boston— indeed I must tax you with being very negligent— Our Father however says you are perfectly right, but he is I think too favourable to you in this decission—
        Mr Morris’s Bill which I mentioned in the former part of this Letter are like to be paid regularly as they become due— those for May and june are already paid—and Mr R—— is sensured by some persons for going away— he was either deceived by the then appearances—or he formed his resolutions too hastily I hope that the issue will not prove injurious to him as I beleive him to be a Worthy Man and I esteem Mrs Rucker very much—
        We have another American family arrived here since their departure a Genral Stewart who is a Native of Ireland—and served in the American Army—the last War—Married a Lady in Philadelphia—and intends to settle in that Country they have been two Years in Ireland upon a visit to his relations— they spend a few Months more in England and then return to America— Mrs S—— is an intimate friend of Mrs Bingham—and in some respects a Simular Character— there are not at present many Americans here—and I do not recollect any from Boston—except J—— Appleton— it is a matter of surprise to know what has brought him here again— he knows his own affairs best I presume— he told me that he called upon you at Cambridge a few days before his departure from Boston— Mr Barret has lost his Wife in France, She has been extremely discontented ever since her arrival there—as I am informed— Mr Jeffersons other Daughter arrived here from Virginia about three weeks ago—and on Wedensday last set out (with Petit whom Mr Jefferson sent for her) for Paris. Poor little Girl almost broke her Heart at Leaving us—and a more amiable Child I never saw—intelligence and sensibility sparkle in her eyes, She is only eight years old. She is quite as amiable as her Sister and much handsomer
        We have since our residence here made Several very agreeable acquaintances—in families where we are treated with friendship without Ceremony;— we are to spend this Evening at Sir George Stountons, he has uniformly been in favour of Our Country—An Irish Man by Birth and Created a knight after his return from India with Lord Mackartney—for his Services Whilst their, there are a few of such Liberal Minded People—but it is supprising that there are not more this Man seeks an Acquaintance with every American of whom he Can get any knowledge—goes to the American Coffe Houses—after an Arrival and reads the News Papers—and makes inquiries respecting that Country of every one he can find—and when he meets such a Simple One as a Mr Moses Gill who has come here to Study in the Temple—he does not receive a very favourable account of us—
        Mr Barclay has been imprisoned at Bordeaux upon account of goods—sent to America by the House of Barclay Moilon &c—but the parliament of Bordeaux released him upon account of his being in Commission as a Minister Plenipo—to Morroco— he is certainly a most dilatory Man he left Madrid last December and arrived at Bordeaux in April—the same distance Mr Smith went lately in Eleven days Poor Mrs B—— is at St Germains as unhappy as a Person Can be— I Grieve for her Situation it is the most deplorable that I can have an idea of— adieu my Dear Brother write often to your affect. Sister
        A— Smith
        Pappa & Mamma desire to be remembered to you— I dont know whethey they will write by this opportunity— My Son desires his respects to his Uncle—
        
      